DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the
 finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on September 16, 2022 has been entered

Response to Amendment
The amendments filed on September 16, 2022 have been entered.
Claims 1, 7, and 16 have been amended. 
Claims 22-24 have been added. 

Response to Arguments
Applicant’s arguments filed on September 16, 20221 have been considered but moot in view of the new grounds of rejection necessitated by the applicant’s amendments. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Regarding Claim 1: it recites “plurality of computing devices”, and “coordinated device management service”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “plurality of computing devices”, and “coordinated device management service” are a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the terms “plurality of computing devices”, and “coordinated device management service” as having a sufficiently definite meaning of structure to perform the functions of provide one or more inputs, receive manual selection, determine first module, receive a workflow definition, determine second module, generate mapping between first and second coordinated devices, generate a workflow, cause the generation of executable code corresponding to the workflow. Under the next two prongs, “plurality of computing devices” is modified by the function of provide one or more inputs, the computing devices is modified by a structure as depicted in Fig. 5 and paragraph [0059-0062] with a processor, computer readable medium (non transitory memory). Under the next two prongs, “coordinated device management service” is modified by the functions of receive manual selection, determine first module, receive a workflow definition, determine second module, generate mapping between first and second coordinated devices, generate a workflow, cause the generation of executable code corresponding to the workflow, and it is not modified by any structure to perform those functions. Therefore, the claim limitations invoke 112(f).  

Regarding Claim 2: it recites “coordinated device management service”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “coordinated device management service” is a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the term “coordinated device management service” as having a sufficiently definite meaning of structure to perform the functions of receive a selection of third coordinated device, update the workflow definition, generate an updated mapping. Under the next two prongs, “coordinated device management service” is modified by the functions of receive a selection of third coordinated device, update the workflow definition, generate an updated mapping, and it is not modified by any structure to perform those functions. Therefore, the claim limitations invoke 112(f).  

Regarding Claim 3: it recites “coordinated device management service”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “coordinated device management service” is a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the term “coordinated device management service” as having a sufficiently definite meaning of structure to perform the functions of test a simulation of the formed workflow. Under the next two prongs, “coordinated device management service” is modified by the functions of test a simulation of the formed workflow, and it is not modified by any structure to perform those functions. Therefore, the claim limitations invoke 112(f).  

Regarding Claim 4: it recites “coordinated device management service”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “coordinated device management service” is a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the term “coordinated device management service” as having a sufficiently definite meaning of structure to perform the functions of generate one or more user interfaces. Under the next two prongs, “coordinated device management service” is modified by the functions of generate one or more user interfaces, and it is not modified by any structure to perform those functions. Therefore, the claim limitations invoke 112(f).  

Regarding Claim 5: it recites “coordinated device management service”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “coordinated device management service” is a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the term “coordinated device management service” as having a sufficiently definite meaning of structure to perform the functions of determine the module for at least the first or second device. Under the next two prongs, “coordinated device management service” is modified by the functions of determine the module for at least the first or second device, and it is not modified by any structure to perform those functions. Therefore, the claim limitations invoke 112(f).  

Regarding Claim 6: it recites “coordinated device management service”.  A claim limitation invokes 112(f) if it meets the three-prong analysis: (1) the claim limitation uses the term “means” or “step” or a term as a substitute for “means” as a generic placeholder; (2) the term “means” or “step” or the generic placeholder is modified by functional language; and (3) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Under the first prong, “coordinated device management service” is a substitute for “means.”  As stated in the facts of the question, the examiner has determined that a person of ordinary skill in the art would not understand the term “coordinated device management service” as having a sufficiently definite meaning of structure to perform the functions of determine the first module has not been defined and obtain a manual definition of the first module. Under the next two prongs, “coordinated device management service” is modified by the functions of determine the first module has not been defined and obtain a manual definition of the first module, and it is not modified by any structure to perform those functions. Therefore, the claim limitations invoke 112(f).  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites the term “coordinated device management service”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of receive manual selection, determine first module, receive a workflow definition, determine second module, generate mapping between first and second coordinated devices, generate a workflow, cause the generation of executable code corresponding to the workflow. The specification simply restates the functions that are performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 2-6, and 22 dependent claims are rejected based on their dependency from the rejected claim 1.


Regarding claim 2, the claim recites the term “coordinated device management service”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of receive a selection of third coordinated device, update the workflow definition, generate an updated mapping. The specification simply restates the functions that are performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 3, the claim recites the term “coordinated device management service”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of test a simulation of the formed workflow. The specification simply restates the functions that are performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 4, the claim recites the term “coordinated device management service”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of generate one or more user interfaces. The specification simply restates the functions that are performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 5, the claim recites the term “coordinated device management service”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of determine the module for at least the first or second device. The specification simply restates the functions that are performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  

Regarding claim 6, the claim recites the term “coordinated device management service”. Since the claim invokes 112(f), the specification must be consulted to determine the structure that corresponds to the claimed function.  However, the specification does not provide any structure to perform these specific functions of determine the first module has not been defined and obtain a manual definition of the first module. The specification simply restates the functions that are performed without providing the corresponding structure. Because the specification does not provide structure to perform the entire claimed function, the claim is indefinite under 112(b).  MPEP 2181(II).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-7, 9-11, 13-16, 18, and 20-24 are rejected under 35 U.S.C. 103 as being un-patentable over Chen et al. (“Chen”, US 20160065653 A1) hereinafter Chen, in view of Shuman et al. (“Shuman”, US 20140241354 A1) hereinafter Shuman, and further view of MASHIMO et al. (“MASHIMO”, US 20140185607 A1) hereinafter MASHIMO. 

Regarding claim 1, Chen teaches a system for deployment of coordinated device network applications ([0019] Fig. 1, IOT system 100. In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102. In some embodiments, the user 102 may interact with a configuration controller 104 to provide the user input used in construction of the device configurations 118.), the system comprising: 
a plurality of computing devices corresponding to user devices ([0019-0025] Fig. 1 User Devices 112, users 102, System server, cloud server 108) and configured to provide one or more inputs regarding the specification of attributes of a coordinated device network ([0082-0085] Fig. 2 the configuration controller 104 may include a determination module 202, a simulation module 204, a configuration module 206, a deployment module 208, a communication module 252, and a marketplace module 210 (collectively, IOT modules 270). Each of the IOT modules 270 may be implemented as software including one or more routines configured to perform one or more operations.); and 
one or more computing devices associated with a coordinated device management service for coordinating a first coordinated device and a second coordinated device having different modules for communication ([0040] Fig. Fig. 1 the gateway module 110 may include any system or device that enables communication between the IOT devices 106 using different communication protocols {different modules for communications}. The gateway module 110 may include other devices that are used in the communication between the IOT devices 106.); wherein the coordinated device management service is configured to: 
receive a manual selection of the first coordinated device from an interface generated on a user device ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.); 
determine a first module associated with the first coordinated device, wherein the first module identifies ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112): 
(i) a first set of inputs, (ii) a first set of outputs, and (iii) a first set of communication protocols for the first coordinated device, the first set of communication protocols including a first communication input protocol for receiving the first set of inputs associated with the first coordinated device and a first output communication protocol for transmitting the first set of outputs associated with the first coordinated device ([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication)
Receive from the interface generated on the user device a manual selection of the second coordinated device ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.); 
 receive, from the interface generated on the user device, a workflow definition between the first and second coordinated device, wherein the workflow definition includes ([0004] receiving user input effective to select a solution template {workflow} for a device configuration for a particular automated interaction between two or more IOT devices)([0091] the IOT devices 106 may not communicate with one another, the configuration module 206 may access one or more of the solutions 308, which may include information regarding a particular portion of the network connection between two or more of the IOT devices 106)([0107]): 
(i) at least a communication path between the first and second coordinated device, the communication path defined by a user illustration received from the interface ([0050] Fig. 3 the IOT database 116 may also include information related to links between one or more of the IOT devices 106, such as constraints)([0057-0059] network connections between the selection IOT devices) and 
(ii) communication decision making logic, the communication decision logic providing criteria for allowing communications between the first and second coordinated device ([0018] The configuration controller may access device capabilities from an IOT database for the selected IOT devices and may configure a network connection between the selected IOT devices) ([0066-0068]  When an individual triggers the door sensor, the camera may be triggered, the setting may initiate other IOT devices such as a media recorder or a sprinkler system.)([0069]  When a measured biometric condition of an individual triggers a setting in the analytics service, the thermostat may adjust a temperature of a room or the mattress adjustment system may adjust a firmness of the mattress);
determine a second module associated with the second coordinated device ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112):  
wherein the second module identifies (i) a second set of inputs, (ii) a second set of outputs, and (iii) a second set of communication protocols for the second coordinated device, the second set of communication protocols including a second communication input protocol for receiving the second set of inputs associated with the second coordinated device and a second output communication protocol for transmitting the second set of outputs associated with the second coordinated device ([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication)
wherein the mapping defines a transformation of the communications between the first and second coordinated devices to facilitate the communications between the first and second coordinated devices without requiring a modification to the first and second modules ([0049] Fig. 3 Device interoperability database, devices combinations, translator gateway appliance, devices combinations)
cause the generation of executable code corresponding to the workflow, wherein the generated executable code, when executed by the one or more computing devices associated with the coordinated device management service, causes the coordinated device management service to at least: in response to receiving the communications between the first and second coordinated devices, route the communications between the first and second coordinated devices to a remote on-demand code execution system to perform the transformation of the communications between the first and second coordinated devices, cause the generation of executable code corresponding to the workflow ([0106] Fig. 4A, Fig 4B The system server 126 may include or may be communicatively coupled to one or more non-transitory computer-readable media (e.g., the memory 216 of FIG. 2) having stored thereon or encoded therein programming code or instructions that are executable by a processor to perform or cause performance of the method 400.).

Chen does not explicitly teach automatically generate a mapping between the first and second coordinated device based on the communication defined in the workflow definition, generate a workflow corresponding to the communication decision making logic and the mapping; however
Shuman teaches automatically generate a mapping between the first and second coordinated device based on the communication defined in the workflow definition ([0066-0068] Figs 5-9 the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function (e.g., as will be described in further detail below with respect to FIGS. 6-9)) ([0056] implementations of the type of processing that can be performed by the logic configured to process information 310 includes but is not limited to performing determinations, establishing connections, making selections between different information options, performing evaluations related to data, interacting with sensors coupled to the communication device 300 to perform measurement operations, converting information from one format to another (e.g., between different protocols such as .wmv to .avi, etc.)), 
generate a workflow corresponding to the communication decision making logic and the mapping ([0065-0069] Fig. 5 steps 550 and 560)([0070-0073] Fig. 6 {Block 660} the device organizer may then direct the independent device group that was formed at block 650 to implement the desired function at block 660). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Shuman in order to automatically generate a mapping and generate a workflow corresponding to the communication decision making logic and the mapping because it would provide an efficient way to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.

Chen does not explicitly teach branching information of communication paths between the first and second coordinated device; automatically generate mapping between the first and second coordinated based on the communication paths, wherein the mapping between the first and second coordinated device is not previously defined, and further wherein the mapping is automatically generated based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, and further wherein the mapping is automatically generated based on the branching information of communication paths between the first and second coordinated devices, however
MASHIMO teaches branching information of communication paths between the first and second coordinated device ([0012- 0015] the communication path establishing method links the common first communication path, to the plurality of second communication paths passing along the common edge devices.)([0032-0035] Fig.1 Terminal user A, Terminal User B, multiple communication paths between users at site A and site B, multiple links/paths through different networks connecting the users between the site A and site B); 
automatically generate mapping between the first and second coordinated based on the communication paths ([0063] path setter)([0069-0070] The path setter unit 141 registers label information regarding the default paths registered in the path information database 152 into the MPLS-TP label information table 550 of the MPLS-TP device 300 as the edge device serving as the default path start point and end point.)
wherein the mapping between the first and second coordinated device is not previously defined, and further wherein the mapping is automatically generated based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, and further wherein the mapping is automatically generated based on the branching information of communication paths between the first and second coordinated devices ([0032] Fig.5, Fig. 7 connectivity is provided to the user terminal by mapping an IP/MPLS network 20 path and a MPLS-TP network 30 path)([0066 -0067] Fig. 6, Fig. 7 The default stationary path is a common path utilized when mapping plural paths routed among the edge devices, the mapping information table 530 maps and retains the IP/MPLS network path ID531; the MPLS-TP network path ID532; the ID533 for the input side MPLS-TP device 300 coupling to the IP/MPLS router 200; the ID534 for the input side IF coupling to the IP/MPLS router 200; the ID535 of the output side MPLS-TP device 300 coupling to the IP/MPLS router 200; the ID536 of the output side IF coupling to the IP/MPLS router 200; the label 537 attached to the data packet input to the MPLS-TP network from the IP/MPLS router 200; the label 538 attached to the data packet output to the IP/MPLS router 200 from the MPLS-TP network;)([0046-0051] converter unit to convert the packet label between two different devices/networks)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of MASHIMO in order to map between different devices at different networks because it would help achieve high end to end connectivity interworking systems utilizing different protocols and different network types. 


Regarding claim 2, Chen, Shuman and MASHIMO teach the system of claim 1.
Chen further teaches receive a selection of a third coordinated device from a user device and a workflow definition between the third coordinated device and at least the first or second coordinated device  ([0048-0052] Fig. 3, three IOT devices, interoperability of devices combinations, The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.);
determining a third module associated with the third coordinated device and defining a third set of inputs, a third set of outputs and a third set of interfaces for the third coordinated device ([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112):
Chen does not explicitly teach update the workflow definition to include at least a communication path between the first, second and third coordinated devices and additional communication decision making logic, automatically generate an updated mapping between the first, second and third coordinated devices based on the communication path wherein the mapping defines a transformation of communications based on the first, second and third modules, wherein the additional communication decision making logic and the updated mapping form an updated workflow, however
Shuman teaches update the workflow definition to include at least a communication path between the first, second and third coordinated devices and additional communication decision making logic ([0038-0040] Fig. 1C Communication paths are depicted)([0069-0072] Fig. 5 a new IoT device may be added to one or more pre-defined IoT device groups upon initialization at block 520 and/or ad-hoc IoT device groups at block 530 based on a current status and/or subsequent changes in status, a bathtub IoT device may notify an ad-hoc hot water group that water will be required for a certain time period (e.g., the next 15 minutes or until the bathtub has filled), or the bathtub may appropriately join the ad-hoc hot water group for the time period during which hot water will be required.)([0073] Fig. 6 block 640, the device organizer may then direct the determined subset of local IoT devices to form an independent device group at block 650. In one embodiment, signaling between the device organizer and the subset of local IoT devices that may be used to direct the subset of local IoT devices to form the independent device group at block 650 can occur over the bootstrapping channel or some other channel) ([0082-0085] Fig. 9 ), 
automatically generate an updated mapping between the first, second and third coordinated devices based on the communication path wherein the mapping defines a transformation of communications based on the first, second and third modules, wherein the additional communication decision making logic and the updated mapping form an updated workflow ([0066-0068] Figs. 5-9  the ad-hoc IoT device groups may be formed at block 530 to implement a particular desired function, whereby one or more IoT devices that have attributes indicating support for the desired function may be dynamically allocated to the ad-hoc IoT device group and then directed to implement the desired function) ([0085] Fig. 9 Blocks {935-965} show the updated workflow between the three IoT devices Thermostat, Cooling Unit and Heating Unit)([0067] In another example, all IoT devices in a home that are currently using hot water may be dynamically allocated to an ad-hoc hot water IoT device group, whereby any IoT device that wants to communicate with the IoT devices in the ad-hoc hot water group can address the group (e.g., via a message to the group owner or manager) without needing to know or otherwise identify the individual IoT member devices). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Shuman in order to automatically generate an updated mapping and generate a an updated workflow corresponding to the communication decision making logic and the mapping because it would provide an efficient way to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.

Regarding claim 3, Chen, Shuman and MASHIMO teach the system of claim 1.
Chen further teaches wherein the coordinated device management service is further operable to test a simulation of the formed workflow ([0004] the method includes receiving additional user input effective to select two or more IOT devices implemented in the partial solution template, accessing device capabilities of the selected IOT devices from the IOT database, configuring a network connection between the selected IOT devices, simulating a device configurations using the device capabilities accessed from an IOT database for the two or more IOT devices)([0060] configuration controller 104 may simulate the device configuration 118)([0066-0068] Based on the simulation, the configuration controller 104 may determine whether the home security configuration is operational.).

Regarding claim 4, Chen, Shuman and MASHIMO teach the system of claim 1.
Chen further teaches wherein the user device is further configured to generate one or more user interfaces for selecting the first and second coordinated devices and the workflow definition ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.)([0004] receiving user input effective to select a solution template for a device configuration for a particular automated interaction between two or more IOT devices)([0091] the IOT devices 106 may not communicate with one another, the configuration module 206 may access one or more of the solutions 308, which may include information regarding a particular portion of the network connection between two or more of the IOT devices 106)([0107])

Regarding claim 5, Chen, Shuman and MASHIMO teach the system of claim 1.
Chen further teaches wherein the coordinated device management service determines the module for at least the first or second coordinated device based on previously defined modules for a set of coordinated devices ([0053-0054] complete solution template may include pre-selected IOT devices 106. The complete solution templates may be marked or otherwise include an indication that allows the configuration controller 104 to identify a solution template as a complete solution template,  A partial solution template may include some suggested IOT devices 106, some suggested configuration parameters, one or more related functionalities that may be achieved with one or more IOT devices 106, and categories of the IOT devices 106 that may be implemented to achieve the particular automated interaction.).

Regarding claim 6, Chen, Shuman and MASHIMO teach the system of claim 1.
Chen further teaches determine that the first module has not been previously defined for the first coordinated device ([0030] the vendor 128 may communicate updates regarding capabilities of the IOT devices 106, information related to new IOT devices, and the like. The system server 126 and/or the user device 112 may accordingly enable construction of the device configurations 118 using updated information.); and 
obtain a manual definition of the first module associated with the first coordinated device from the user device ([0019-0023] Fig. 1 . In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102.).

Regarding claim 7, Chen teaches a computer-implemented method to manage deployment of a coordinated device network ([0019] Fig. 1  IOT system 100. In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102. In some embodiments, the user 102 may interact with a configuration controller 104 to provide the user input used in construction of the device configurations 118.), the method comprising: 
obtaining a manual selection of a plurality of coordinated devices from an interface generated on a user device ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.) wherein the plurality of coordinated devices include at least a first coordinated device and a second coordinated device with different modules for communication ([0044-0047] Fig.1, 106A, 106B devices have two different communication protocols) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112): 
 
obtaining a workflow definition between the plurality of coordinated devices from the interface, wherein the workflow definition includes at least a communication path between the first and second coordinated devices, the communication path defined by a user illustration obtained from the interface ([0004] receiving user input effective to select a solution template {workflow} for a device configuration for a particular automated interaction between two or more IOT devices)([0091] the configuration module 206 may access one or more of the solutions 308, which may include information regarding a particular portion of the network connection between two or more of the IOT devices 106)([0107]); 
determining a first module associated with the first coordinated device of the plurality of coordinated devices, wherein the first module defines a first set of inputs, a first set of outputs and a first set of communication protocols for the first coordinated device and wherein the set of communication protocols include a first communication input protocol for receiving the first set of inputs associated with the first coordinated device and an first output communication protocol for transmitting the first set of outputs associated with the first coordinated device ([0089]  Fig. 2 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308, include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112)
determining a second module associated with the second coordinated device of the plurality of coordinated devices, wherein the second module is different from the first module ([0089]  may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112);
automatically identifying a mapping between the plurality of coordinated devices, wherein the mapping defines a transformation of the communications between the first and second coordinated devices to facilitate the communications between the first and second coordinated devices without requiring a modification to the first and second modules ([0049] Fig. 3 Device interoperability database, devices combinations, translator gateway appliance, devices combinations)([0050-0052] Device interoperability databases, how first device is connected to second device, how the second device is connected to the third device, how the first device is connected to the third device)
generate a workflow based on the workflow definition and the mapping; and -5-Application No.: 16/200049 Filing Date:November 26, 2018 
causing the generation of executable code corresponding to the formed workflow, wherein the generated executable code, when executed by one or more computing devices separate from the plurality of coordinated devices, causes the one or more computing devices to: in response to receiving the communications between the first and second coordinated devices, route the communications between the first and second coordinated devices to a remote on-demand code execution system to perform the transformation of the communications defined in the mapping between the first and second coordinated devices  ([0106] Fig. 4A, Fig 4B The system server 126 may include or may be communicatively coupled to one or more non-transitory computer-readable media (e.g., the memory 216 of FIG. 2) having stored thereon or encoded therein programming code or instructions that are executable by a processor to perform or cause performance of the method 400. ).

Chen does not explicitly teach generate a workflow based on the workflow definition and the mapping; however
Shuman teaches generate a workflow based on the workflow definition and the mapping ([0065-0069] Fig. 5 steps 550 and 560)([0070-0073] Fig. 6 {Block 660} the device organizer may then direct the independent device group that was formed at block 650 to implement the desired function at block 660). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Shuman in order to automatically generate a mapping and generate a workflow corresponding to the communication decision making logic and the mapping because it would provide an efficient way to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.


Chen does not explicitly teach wherein the identified mapping between the first plurality of devices is automatically generated responsive to the manual selection of the plurality of coordinated devices and based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, and further wherein the mapping is automatically generated based on branching information of communication paths between the first and second coordinated devices, however
MASHIMO teaches wherein the identified mapping between the first plurality of devices is automatically generated responsive to the manual selection of the plurality of coordinated devices and based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, and further wherein the mapping is automatically generated based on branching information of communication paths between the first and second coordinated devices ([0032] Fig.5, Fig. 7 connectivity is provided to the user terminal by mapping an IP/MPLS network 20 path and a MPLS-TP network 30 path)([0066 -0067] Fig. 6, Fig. 7 The default stationary path is a common path utilized when mapping plural paths routed among the edge devices, the mapping information table 530 maps and retains the IP/MPLS network path ID531; the MPLS-TP network path ID532; the ID533 for the input side MPLS-TP device 300 coupling to the IP/MPLS router 200; the ID534 for the input side IF coupling to the IP/MPLS router 200; the ID535 of the output side MPLS-TP device 300 coupling to the IP/MPLS router 200; the ID536 of the output side IF coupling to the IP/MPLS router 200; the label 537 attached to the data packet input to the MPLS-TP network from the IP/MPLS router 200; the label 538 attached to the data packet output to the IP/MPLS router 200 from the MPLS-TP network;)([0046-0051] converter unit to convert the packet label between two different devices/networks)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of MASHIMO in order to map between different devices at different networks because it would help achieve high end to end connectivity interworking systems utilizing different protocols and different network types. 



Regarding claim 9, Chen, Shuman and MASHIMO teach the computer-implemented method of claim 7.
Chen further teaches wherein the workflow definition includes communication decision making logic further comprising receiving rendering resource configuration information ([0019-0021] Fig. the user 102 may interact with a configuration controller 104 to provide the user input used in construction of the device configurations 118, the configuration controller 104 may be configured to receive the preference of the user 102. Based on the user input, the configuration controller 104 may construct the device configuration 118 embodying the preference)

Regarding claim 10, Chen, Shuman and MASHIMO teach the computer-implemented method of claim 9.
Chen further teaches wherein the communication decision logic includes a specification of criteria for allowing communications between two coordinated devices ([0015] an environment to users that enables the construction of device configurations according to their preferences and allows multiple types of devices to communicate and interact)([0049-0052] The device interoperability database 312 may include the device interoperability of one or more device combinations 306 of the IOT devices 106)([0089] the communication module 252 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230). By selecting the IOT devices 106 and the partial solution template, a user may be indicating that the selected IOT devices 106 are to be implemented in the partial solution template.).

Regarding claim 11, Chen, Shuman and MASHIMO teach the computer-implemented method of claim 9. 
Chen further teaches wherein the communication decision logic includes a specification of criteria for selecting a communication path between multiple coordinated devices ([0049-0052] The device interoperability database 312 may include the device interoperability of one or more device combinations 306 of the IOT devices 106)([0089] the communication module 252 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230). By selecting the IOT devices 106 and the partial solution template, a user may be indicating that the selected IOT devices 106 are to be implemented in the partial solution template.).

Regarding claim 13, Chen, Shuman and MASHIMO teach the computer implemented method of Claim 7, 
Chen teaches wherein determining the first and second modules includes identifying one or more modules based on previously defined modules for a set of coordinated devices ([0053-0054] complete solution template may include pre-selected IOT devices 106. The complete solution templates may be marked or otherwise include an indication that allows the configuration controller 104 to identify a solution template as a complete solution template,  A partial solution template may include some suggested IOT devices 106, some suggested configuration parameters, one or more related functionalities that may be achieved with one or more IOT devices 106, and categories of the IOT devices 106 that may be implemented to achieve the particular automated interaction.) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112): 


Regarding claim 14, Chen, Shuman and MASHIMO teach the computer-implemented method of claim 7.
Chen further teaches wherein determining the first and second of modules includes obtaining a manual definition for one or more modules not previously defined for a set of coordinated devices ([0019-0023] Fig. 1, In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102.) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112): 


Regarding claim 15, Chen, Shuman and MASHIMO teach the computer-implemented method of claim 7.
Chen further teaches testing a simulation of the formed workflow prior to generating the executable code ([0004] the method includes receiving additional user input effective to select two or more IOT devices implemented in the partial solution template, accessing device capabilities of the selected IOT devices from the IOT database, configuring a network connection between the selected IOT devices, simulating a device configurations using the device capabilities accessed from an IOT database for the two or more IOT devices)([0060] configuration controller 104 may simulate the device configuration 118)([0066-0068] Based on the simulation, the configuration controller 104 may determine whether the home security configuration is operational.)([0099] the marketplace module 210 may provide the lists of the IOT devices, solution templates, and virtual appliances prior to the configuration module 206 configuring the network connections).


Regarding claim 16, Chen teaches a computer-implemented method to manage deployment of a coordinated device network ([0019] Fig. 1  IOT system 100. In the IOT system 100, a system server 126 may construct IOT device configurations 118A and/or 118B (generally, a device configuration 118 or device configurations 118) based on user input received from a user 102. In some embodiments, the user 102 may interact with a configuration controller 104 to provide the user input used in construction of the device configurations 118.), the method comprising: -6-Application No.: 16/200049 Filing Date:November 26, 2018 
obtaining a specification of a plurality of coordinated devices from an interface generated by a user device, wherein the plurality of coordinated devices include at least a first coordinated device and a second coordinated device with different modules for communication ([0052] The preferences of the user 102 may include user input that may include a selection of a solution template, a selection of one or more of the IOT devices 106, selection of one or more available parameters of the IOT devices 106, selection of one or more constraints of the IOT devices 106, and the like.)([0044-0047] Fig.1, 106A, 106B devices have two different communication protocols);  
obtaining a workflow definition between the plurality of coordinated devices from the interface, wherein the workflow definition includes at least a communication path between the first and second coordinated devices, the communication path defined by a user illustration obtained from the interface ([0004] receiving user input effective to select a solution template {workflow} for a device configuration for a particular automated interaction between two or more IOT devices)([0091] the configuration module 206 may access one or more of the solutions 308, which may include information regarding a particular portion of the network connection between two or more of the IOT devices 106)([0107]); 
determining a first module associated with the first coordinated device, wherein the first module defines a set of inputs, a set of outputs and a set of interfaces for the first coordinated device, wherein the set of interfaces include a first interface for receiving the set of inputs associated with the first coordinated device and a second interface for transmitting the set of outputs associated with the first coordinated device ([0089]  Fig. 2 may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308, include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112);  
determining a second module associated with the second coordinated device, where in the second module is different from the first module  ([0089]  may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0047-0050] Fig. 3 includes the device capabilities 304, device combinations 306, and the solutions 308,  include information related to links between one or more of the IOT devices 106, such as constraints, communication protocols, first, second and third IOT device, each has its own module of communication) ([0089] Fig. 2, determination IOT module, deployment module, simulation module may receive the user input 234 effective to select two or more IOT devices 106 (e.g., the IOT device selection 230))([0110-0112) 
automatically generating a mapping between the first and second coordinated devices, wherein the mapping defines a transformation of communications between the first and second coordinated devices based on the set of modules according to the workflow definition to facilitate communication between the first and second coordinated devices without requiring a modification to the first and second modules ([0049] Fig. 3 Device interoperability database, devices combinations, translator gateway appliance, devices combinations)([0050-0052] Device interoperability databases, how first device is connected to second device, how the second device is connected to the third device, how the first device is connected to the third device) and 
causing the generation of executable code corresponding to the workflow, wherein the generated executable code, when executed by one or more computing devices separate from the plurality of coordinated devices, causes the one or more computing devices to at least: in response to receiving the communications between the first and second coordinated devices, route the communications between the first and second coordinated-7-Application No.: 16/200049 Filing Date:November 26, 2018devices to a remote on-demand code execution system to perform the transformation of the communications between the first and second coordinated devices ([0106] Fig. 4A, Fig 4B The system server 126 may include or may be communicatively coupled to one or more non-transitory computer-readable media (e.g., the memory 216 of FIG. 2) having stored thereon or encoded therein programming code or instructions that are executable by a processor to perform or cause performance of the method 400.).
Chen does not explicitly teach generating a workflow corresponding to the workflow definition and the mapping, however 
Shuman teaches generating a workflow corresponding to the workflow definition and the mapping ([0065-0069] Fig. 5 steps 550 and 560)([0070-0073] Fig. 6 {Block 660} the device organizer may then direct the independent device group that was formed at block 650 to implement the desired function at block 660). 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of Shuman in order to automatically generate a mapping and generate a workflow corresponding to the communication decision making logic and the mapping because it would provide an efficient way to organize various heterogeneous IoT devices into pre-defined and/or ad-hoc IoT device groups to support efficient interaction among IoT devices and achieve desired functions.

Chen does not explicitly teach wherein the mapping between the first and second coordinated device is not previously generated, and wherein the mapping is automatically generated based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, and further wherein the mapping is automatically generated based on branching information of communication paths between the first and second coordinated devices, however
MASHIMO teaches wherein the mapping between the first and second coordinated device is not previously generated, and wherein the mapping is automatically generated based on the first set of outputs associated with the first coordinated device and the second set of inputs associated with the second coordinated device, and further wherein the mapping is automatically generated based on branching information of communication paths between the first and second coordinated devices ([0032] Fig.5, Fig. 7 connectivity is provided to the user terminal by mapping an IP/MPLS network 20 path and a MPLS-TP network 30 path)([0066 -0067] Fig. 6, Fig. 7 The default stationary path is a common path utilized when mapping plural paths routed among the edge devices, the mapping information table 530 maps and retains the IP/MPLS network path ID531; the MPLS-TP network path ID532; the ID533 for the input side MPLS-TP device 300 coupling to the IP/MPLS router 200; the ID534 for the input side IF coupling to the IP/MPLS router 200; the ID535 of the output side MPLS-TP device 300 coupling to the IP/MPLS router 200; the ID536 of the output side IF coupling to the IP/MPLS router 200; the label 537 attached to the data packet input to the MPLS-TP network from the IP/MPLS router 200; the label 538 attached to the data packet output to the IP/MPLS router 200 from the MPLS-TP network;)([0046-0051] converter unit to convert the packet label between two different devices/networks)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of MASHIMO in order to map between different devices at different networks because it would help achieve high end to end connectivity interworking systems utilizing different protocols and different network types. 
 

Regarding claim 18, claim 18 can be rejected with the reasoning as claim 9.
Regarding claim 20, claim 20 can be rejected with the reasoning as claim 13.
Regarding claim 21, claim 21 can be rejected with the reasoning as claim 14.

Regarding claim 22, Chen, Shuman and MASHIMO teach the system of Claim 1, 
Chen does not explicitly teach wherein the branching information includes a priority field of each coordinated device connected with the communication paths between the first and second coordinated devices, however
MASHIMO teaches wherein the branching information includes a priority field of each coordinated device connected with the communication paths between the first and second coordinated devices ([0067] Fig. 6, Fig. 7 IP/MPLS label, MPLS-TP label for different network paths)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Chen in view of MASHIMO in order to have a label field for the branching information because it would help achieve high end to end connectivity interworking systems utilizing different protocols and different network types. 


Regarding claim 23, claim 23 can be rejected with the reasoning as claim 22.

Regarding claim 24, claim 24 can be rejected with the reasoning as claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FADI HAJ SAID/Examiner, Art Unit 2444